Citation Nr: 0905112	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty for the period of 
June 1999 to September 1999 and the period of September 2001 
to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied 
service connection for sleep apnea.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2007.  A copy of the transcript 
is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Service treatment records from the veteran's time spent on 
active duty are negative for complaints of, treatment for, or 
findings of sleep apnea.  A service treatment record from 
March 1998 notes the veteran suffered from allergic rhinitis.  
August 1999 service treatment records state the veteran had 
bradycardia and sinus bradycardia.  At the time, the veteran 
was noted to have exercised often and his bradycardia was 
attributed to the veteran's "high aerobic fitness."  

February 2004 private medical records show the veteran was 
diagnosed with a sleep apnea after a polysomnogram.  An 
October 2005 letter from a private doctor states:  "With 
respect to his duration of diagnosis, I think it is very 
likely that given the stability in [the veteran's] health and 
body habitus and (sic) his diagnosis of sleep apnea more 
likely than not has been very long-standing, easily dating 
back to his military service time."  

An April 2006 statement from a fellow service member relates 
that the veteran's sinuses were "more irritated than 
others" when the veteran served overseas from June 1999 to 
September 1999.  An August 2007 statement from the veteran's 
wife notes that after he returned from active duty in May 
2002, the veteran would stop breathing during sleep and would 
snore through his sleep.  According to the veteran at his 
August 2007 Board hearing, his wife first mentioned this 
phenomenon within a relatively short period of time after he 
returned from deployment.  (Transcript, p 6.)

The veteran has not been accorded an opportunity to undergo a 
pertinent VA examination.  A remand of the veteran's sleep 
apnea claim is necessary.  On remand, the veteran should be 
accorded a VA examination in which the examiner renders an 
opinion concerning the etiology of the veteran's currently 
diagnosed sleep apnea in light of all competent evidence of 
record, including service and post-service medical reports; 
the October 2005 letter from the veteran's doctor; his 
competent complaints since service; and his wife's competent 
observations of such symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
release of information form where 
necessary, obtain and associate with the 
claims folder copies of records of any 
additional sleep apnea treatment that the 
veteran has received in recent years.  

2.  Schedule the veteran or a VA 
examination to determine the nature, 
extent, and etiology of his sleep apnea.  
The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  

All pertinent sleep apnea pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  The 
examiner should also express an opinion as 
to whether it is at least as likely as not 
(e.g., a 50% probability or greater) that 
the veteran's sleep apnea had its clinical 
onset in service or is otherwise related 
to active service.  In answering this 
question, the examiner should address the 
service treatment and post-service medical 
records, the October 2005 letter with the 
private doctor's opinion, the veteran's 
complaints, and his wife's observations.  
Complete rationale should be given for all 
opinions reached.  

3.  Re-adjudicate the issue of entitlement 
to service connection for sleep apnea.  If 
the decision remains in any way adverse to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals (Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

